          Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 1 of 27




1
     David S. Ratner, Esq.
     David Ratner Law Firm, LLP
2    david@davidratnerlawfirm.com
3    33 Julianne Court
     Walnut Creek, CA 94595
4    Telephone: (917) 900-2868
5    Facsimile: (925) 891-3818
     Attorney for Plaintiff and the Class
6
7    [Additional counsel appearing on signature page]

8                       UNITED STATES DISTRICT COURT
9                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

10     STEVEN LYNN, individually and on
11     behalf of all others similarly situated,

12                  Plaintiff,                      CLASS ACTION COMPLAINT
13
                          v.                        DEMAND FOR JURY TRIAL
14
15     GET TOGETHER, INC. D/B/A IRL
       APP a Delaware corporation and
16     SCOTT BANISTER
17
                     Defendant.
18
19
          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
20
21         Plaintiff Steven Lynn brings this Class Action Complaint and Demand for
22   Jury Trial against Defendants Get Together, Inc. and Scott Banister to stop
23
     Defendants’ practice of sending unsolicited text messages to cellular telephones and
24
25   otherwise engaging in prohibited telemarketing, and to obtain redress, including
26   injunctive relief, for all persons injured by their conduct. Plaintiff Lynn, for his
27
     Complaint, alleges as follows upon personal knowledge as to himself and his own
28
            Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 2 of 27




1
     acts and experiences, and, as to all other matters, upon information and belief,

2    including investigation conducted by his attorneys.
3
                                NATURE OF THE ACTION
4
5            1.    Defendant Get Together is a mobile application that encourages users

6    to make plans, invite friends and socialize through their app.1
7
             2.    Defendant Scott Banister is the co-founder of the app which is
8
9    designed to spam consumers cell phones with ‘notification messages’ which are

10   really just marketing messages to download Get Together’s IRL app.
11
             3.    In an attempt to promote the app, Defendants conducted (and continue
12
13   to conduct) a wide-scale telemarketing campaign that features the sending of

14   unsolicited text messages to consumers’ cellular telephones—all in violation of the
15
     Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).
16
17           4.    By sending the autodialed text messages at issue in this Complaint,

18   Defendants caused Plaintiff and the members of the Classes actual harm and
19
     cognizable legal injury. This includes the aggravation, annoyance, and nuisance and
20
21   invasions of privacy that result from the receipt of such calls.
22           5.    The TCPA was enacted to protect consumers from unsolicited text
23
     messages like those alleged in this case. In response to Defendants’ unlawful
24
25
26
     1
27
         https://itunes.apple.com/us/app/irl-lets-hang/id1332596741?ls=1&mt=8
                                    CLASS ACTION COMPLAINT
28                                             -2-
            Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 3 of 27




1
     conduct, Plaintiff files the instant lawsuit and seeks an injunction requiring

2    Defendants to cease all unsolicited text messaging activities to consumers as
3
     complained of herein and an award of statutory damages to the members of the
4
5    Classes under the TCPA together with costs.

6                                           PARTIES
7
              6.    Plaintiff Steven Lynn is a natural person and resident of Texas.
8
9             7.    Defendant Get Together, Inc. is a corporation organized and existing

10   under the laws of the State of Delaware with its principal place of business located
11
     at 301 Bryant Street #200, San Francisco, California.2
12
13            8.    Defendant Scott Banister is a resident of San Francisco and co-founder

14   of the IRL app.
15
                                JURISDICTION AND VENUE
16
17            9.    This Court has jurisdiction over the subject matter of this action under

18   28 U.S.C. § 1331, as the action arises under the TCPA.
19
              10.   This Court has personal jurisdiction over Defendants and venue is
20
21   proper under 18 U.S.C. § 1391(b) because Defendants reside in this District, and
22   because the wrongful conduct giving rise to this case occurred in, was directed to,
23
     and/or emanated from this District.
24
25
26
     2
27
         https://businesssearch.sos.ca.gov/CBS/Detail
                                     CLASS ACTION COMPLAINT
28                                              -3-
          Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 4 of 27




1
                           COMMON FACTUAL ALLEGATIONS

2           11.     Get Together, Inc. created an app called IRL which is designed to
3
     allow consumers to interact with friends and relatives within the app and to plan
4
5    events and get-togethers.

6           12.     Defendant Scott Banister is the co-founder of the IRL app3 4 which was
7
     designed to use ‘growth hacking’ to collect contact information from a consumer’s
8
9    phone and to send that list of contacts automated text messages without their

10   consent.
11
            13.     Get Together, Inc. was formerly the GatherApp, Inc.5
12
13          14.     The Gather App was created, advertised, and implemented much like

14   the IRL app.
15
            15.     The Gather App was banned by Apple and other app stores for their
16
17   abusive spam telemarketing techniques and privacy invasions.

18          16.     In addition, the Gather App was sued in four different lawsuits for
19
     violations of the TCPA in 2017, much like the IRL app today over their unsolicited
20
21   text messages similar to the ones in this complaint.
22          17.     GatherApp rebranded as Get Together, Inc and re-created an app, the
23
     IRL app, which has similar functions and built-in “growth hacking” which
24
25
     3
       https://www.crunchbase.com/organization/irl-app#section-overview
26   4
       https://medium.com/@abeshafi/irl-wants-to-get-you-together-offline-ba137dec5d10
     5
27     https://businesssearch.sos.ca.gov/Document/RetrievePDF?Id=03883457-23436700
                                      CLASS ACTION COMPLAINT
28                                                -4-
            Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 5 of 27




1
     originally prompted the lawsuits a few years before by collecting information about

2    users and sending them unwanted text messages inviting them to download their
3
     app.
4
5            18.   The IRL app is designed to harvest a consumer’s contacts upon

6    downloading the app and tricking the consumer into “nominating” his contacts
7
     which the IRL app sends automated text messages from their own servers
8
9    unbeknownst to the consumer “inviting” them to download the app to see who

10   nominated them for whatever award the app came up with.
11
             19.   The text message which is sent to the nominee is not customized based
12
13   on the identity of the nominator or the nominee. Defendants designed and fully

14   controlled the process of sending out the text messages and its generic content and
15
     invitation to download their app.
16
17           20.   The user that initially downloaded the IRL app is not notified in any

18   conspicuous way that when she or he clicks on a contact’s name to nominate them
19
     that the app will automatically send that contact an automatic text message directing
20
21   them to download Defendants’ app.
22
23
24
25
26
27
                                    CLASS ACTION COMPLAINT
28                                             -5-
          Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 6 of 27




1
2
3
4
5
6

7
8
9
10
11
12
13
14   Figure 1: No disclosure that the consumer's contacts are stored so that when the consumer nominates a friend from his contacts
              within the app, Defendant will automatically send a text message to that friend without prior written consent.
15
16
17
18

19
20
21
22
23
24
25
26
27
                                                 CLASS ACTION COMPLAINT
28                                                                -6-
          Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 7 of 27




1
2
3
4
5
6

7
8
9
10
11
12
13
14
     Figure 2: No written consent or even conspicuous consent that the app will send text messages to the contact when nominating
15                                                              them.

16
17
18

19
20
21
22
23
24
25
26
27
                                                 CLASS ACTION COMPLAINT
28                                                               -7-
           Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 8 of 27




1
2
3
4
5
6

7
8
9
10
11
12
13
14
      Figure 3: No written consent or even conspicuous consent that the app will send text messages to the contact when nominating
15                                                               them.

16           21.       The purpose of the text messages is to get recipients to download the
17
     IRL app.
18

19           22.       Consumers who receive these messages have not consented to receive

20   them. Also, a consumer cannot give prior written consent for a company to send
21
     text messages to someone else.
22
23           23.       The text messages were advertisements in that the messages were
24   material advertising the commercial availability or quality of Defendant’s property,
25
     goods, or services –Defendants’ IRL app.
26
27
                                                  CLASS ACTION COMPLAINT
28                                                                -8-
            Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 9 of 27




1
             24.   As explained by the Federal Communications Commission (“FCC”) in

2    its 2012 order, the TCPA requires “prior express written consent for all autodialed
3
     or prerecorded telemarketing calls to wireless numbers and residential lines.” In the
4
5    Matter of Rules and Regulations Implementing the Telephone Consumer Protection

6    Act of 1991, CG No. 02-278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).
7
             25.   Yet in violation of this rule, Defendants fail to obtain any prior express
8
9    written consent to send these autodialed text messages to cellular telephone

10   numbers.
11
             26.   In addition, Defendants are sending text messages to consumers who
12
13   have registered on the Do Not Call registry.

14           27.   Many consumers have taken to voicing their frustrations about
15
     Defendants’ unsolicited text messages online:
16
17                 • “Spammy garbage How on earth does Apple let this app in the App
                     Store when it’s function seems to be spam people with unwanted
18                   texts? Seriously?”6
19
                   • “I didn’t ask for this and it never ends[.] I don’t want this app! Yet
20                   they spam my phone every week with “nominations” and there is
21                   no way to get them to leave me the hell alone! Every week it’s from
                     a different phone number so I can’t even block the number their
22                   using for some peace.”7
23
24
25
     6
26       https://itunes.apple.com/us/app/irl-lets-hang/id1332596741?ls=1&mt=8
     7
27
         Id.
                                     CLASS ACTION COMPLAINT
28                                              -9-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 10 of 27




1                  • “I don’t want this[.] Got a random text from a Georgia number (I
                     don’t know anyone from Georgia so I doubt it’s a real person) to
2                    join this.”8
3
                   • “Text spammer. Text me about 8 times and call blocker on my
4                    iphone would not stop it. Also had Verizon block it and that didn’t
                     stop it either. If I get more I am going to call Verizon back. Wants
5
                     to direct you to a web site to download an app. DON’T DO IT!”9
6
                   • “Keep getting the following text message ‘Hey, someone you know
7                    nominated you! Check it out – irl.co/dl Reply HELP for help, STOP
8                    to unsubscribe’”10
9                  • Thank you!! I’ve received 2 texts from different 844 numbers with
10                   the same nomination message. I haven’t clicked on them, thank
                     goodness. Do you know how to get these blocked?11
11
12         28.     At all times material to this Complaint, Defendants were aware that

13   unsolicited telemarketing text messages were being sent to consumers’ cellular
14
     telephones.
15
16         29.     In sending the text messages that form the basis of this Complaint,

17   Defendant utilized an automatic telephone dialing system (“ATDS”) in violation of
18
     the TCPA. Specifically, the hardware and software used by Defendants has the
19
20   capacity to generate and store random numbers, and/or receive and store lists of

21   telephone numbers, and to dial such numbers, en masse, in an automated fashion
22
     without human intervention.
23
24
     8
25
       Id.
     9
       https://800notes.com/Phone.aspx/1-844-647-5426
     10
26      Id.
     11
27
        Id.
                                    CLASS ACTION COMPLAINT
28                                            -10-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 11 of 27




1
           30.    The automated text message is sent from the app, some time after a

2    consumer nominates one of his contacts.
3
           31.    The text message is not sent by the consumer directly. Rather, the text
4
5    message is sent or directed to be sent by the app itself.

6          32.    For example, the Plaintiff received the following text message from the
7
     phone number 833-758-9659. This phone number does not belong to a consumer,
8
9    but rather is being used by the Defendant to send its text messages. Defendant’s

10   app uses many such phone numbers to send its text messages on its behalf.
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
                                    CLASS ACTION COMPLAINT
28                                             -11-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 12 of 27




1
            33.    When a consumer receives the text message, they are directed to the

2    website inviteirl.com/dl which leads to a download page to download Defendant’s
3
     app.
4
5           34.    The text message contains the following information “Reply INFO for

6    info, STOP to unsubscribe.” When a consumer replies STOP to the phone number
7
     in which sent the text messages which is owned or controlled by the app, the
8
9    consumer receives a notification acknowledging that his action “blocks all texts

10   sent from this number” and to “Text back ‘unstop’ to receive messages again.” To
11
     be clear, this automated reply message is not sent from a cell phone carrier but from
12
13   the app itself.

14            The App Sends Text Messages to Consumers After They Have
15          Specifically Opted Out from Receiving Text Messages from the App
16          35.    One major problem with the design of the app is that the opt-out
17
     request stops the app from sending text messages only from the particular number
18

19   that receives the opt out request. In Plaintiff’s case he continued to receive other
20   text messages from the app from Defendants’ other phone numbers despite his opt
21
     out request and acknowledgment of his opt out from the Defendant’s app.
22
23          36.    In essence, the app is not processing opt-out requests as it continues to
24   send text messages to consumers even though it has received opt-out requests.
25
                       FACTS SPECIFIC TO PLAINTIFF STEVEN LYNN
26
27
                                     CLASS ACTION COMPLAINT
28                                             -12-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 13 of 27




1
           37.   Plaintiff’s cell phone number has been registered on the Do Not Call

2    registry since October 1, 2005.
3
           38.   On March 27, 2018 at 9:22 AM, Plaintiff received a text message from
4
5    Defendant on his cellular telephone using phone number 844-607-3607 stating,

6    “Hi! Someone you know complimented you – You can use IRL to vote on your
7
     friends, find out who voted on you, and make plans – irl.co/dl/ [hands-up emoji]
8
9    Reply INFO for info, STOP to unsubscribe”.

10         39.   Plaintiff replied “STOP” to the text message he received from
11
     Defendant using phone number 844-607-3607 on April 11, 2018 at 1:38 PM. He
12
13   immediately received a text message back stating, “NETWORK MSG: You replied

14   with the word “stop” which blocks all texts sent from this number. Text back
15
     “unstop” to receive messages again. At 4:43 PM on Plaintiff sent “STOP” again.
16
17
18

19
20
21
22
23
24
25
26
27
                                   CLASS ACTION COMPLAINT
28                                           -13-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 14 of 27




1
2
3
4
5
6

7
8
9
10
11         40.   Plaintiff received a second text message from Defendant on April 7,

12   2018 at 9:21 AM, this time from phone number 833-758-9659. The text reads,
13
     “Hey! A friend said something nice about you – Find out who voted for you, and
14
15   more on IRL – inviteirl.com/dl/ [happy face emoji] Reply INFO for info, STOP to
16   unsubscribe.”
17
           41.   Plaintiff sent a reply back to Defendant on April 11, 2018 stating
18

19   “STOP” at 7:37 PM. As with the previous opt-out request, he received an
20   immediate response stating, “NETWORK MSG: You replied with the word “stop”
21
     which blocks all texts sent from this number. Text back “unstop” to receive
22
23   messages again. At 7:37 PM Plaintiff sent “STOP” again.
24         42.   Plaintiff received a third text message from Defendant on April 11,
25
     2018 at 11:08 AM using phone number 833-425-0997. The text reads, “Good news,
26
27
                                   CLASS ACTION COMPLAINT
28                                           -14-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 15 of 27




1
     Someone said something nice about you – Find out who and more on IRL –

2    inviteirl.com/dl/ [fire emoji] Reply INFO for info, STOP to unsubscribe”.
3
           43.    Screenshots of the Text Messages are reproduced below:
4
5
6

7
8
9
10
11
12
13
14
15
16
17
18
           44.     The hyperlink in the first Text Message, http://irl.co/dl/ leads directly
19
20
     as a shortcut to https://itunes.apple.com/us/app/irl-lets-

21   hang/id1332596741?ls=1&mt=8. On this page, the app for IRL – Let’s Hang can be
22
     downloaded. A screenshot of the iTunes link is provided below:
23
24
25
26
27
                                     CLASS ACTION COMPLAINT
28                                             -15-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 16 of 27




1
2
3
4
5
6

7
8
9
10
11
12
13
14
15
           45.    The hyperlink provided in the two successive Text Messages
16
     inviteirl.com/dl also leads to https://itunes.apple.com/us/app/irl-lets-
17
18   hang/id1332596741?ls=1&mt=8.
19
           46.    The Text Messages were sent to Plaintiff without his prior express
20
     written consent as mandated by the TCPA.
21
22         47.    Plaintiff does not have a relationship with Defendant, has never
23
     provided his telephone number to Defendant, and has never requested that
24
     Defendant send text messages to him or offer its services. Simply put, Plaintiff has
25
26
27
                                     CLASS ACTION COMPLAINT
28                                             -16-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 17 of 27




1
     never provided any form of prior express written consent to Defendant to send

2    solicitation text messages to him and has no business relationship with Defendant.
3
           48.    Defendant at all times was and is aware that the above-described text
4
5    messages were and are being made to consumers like Plaintiff who had not

6    consented to receive them.
7
           49.    By placing unauthorized text messages to consumer’s cellular
8
9    telephones as alleged herein, Defendant has caused consumers actual, concrete

10   harm and annoyance.
11
           50.    In order to redress these injuries, Plaintiff, on behalf of himself and
12
13   Classes of similarly situated individuals, brings suit under the Telephone Consumer

14   Protection Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited autodialed text
15
     messages to cellular telephones.
16
17         51.    On behalf of the Class, Plaintiff seeks an injunction requiring

18   Defendant to cease all unauthorized autodialed text messaging activities, and an
19
     award of statutory damages to the Class members, together with costs.
20
21                             CLASS ALLEGATIONS
22         52.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
23
     23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and
24
25   seek certification of the following Classes:
26
27
                                    CLASS ACTION COMPLAINT
28                                             -17-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 18 of 27




1
                  Autodialed No Consent Class: All persons in the United States
                  who within four years prior to the filing of the initial complaint
2                 (1) Defendants (or a third person acting on behalf of
3                 Defendants) sent text messages, (2) to the person’s cellular
                  telephone number, (3) for substantially the same reason
4                 Defendants text messaged Plaintiff, and (4) for whom
5                 Defendants claim they obtained prior express written consent in
                  the same manner as Defendants claim they supposedly obtained
6                 prior express written consent to send automated text messages to
7                 the Plaintiff.

8                 Do Not Call Registry Class: All persons in the United States
9                 who within four years prior to the filing of the initial complaint
                  (1) Defendants (or a third person acting on behalf of
10                Defendants) texted more than one time on his/her residential
11                telephone number; (2) within any 12-month period (3) where the
                  telephone number had been listed on the National Do Not Call
12                Registry for at least thirty days; (4) for the substantially the
13                same reason Defendants text messaged Plaintiff; and (5) for
                  whom Defendants claim they obtained prior express written
14                consent in the same manner as Defendants claim they
15                supposedly obtained prior express written consent to send
                  automated text messages to the Plaintiff.
16
17                Internal DNC: All persons in the United States who within four
                  years prior to the filing of the initial complaint (1) Defendants
18                (or a third person acting on behalf of Defendants) texted more
19                than one time on his/her residential telephone number; (2) within
                  any 12-month period (3) for the substantially the same reason
20                Defendants text messaged Plaintiff.
21
           53.    The following individuals are excluded from the Classes: (1) any
22
23   Judge or Magistrate presiding over this action and members of their families; (2)
24   Defendants, their subsidiaries, parents, successors, predecessors, and any entity in
25
     which Defendants or its parents have a controlling interest and their current or
26
27
                                    CLASS ACTION COMPLAINT
28                                            -18-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 19 of 27




1
     former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who

2    properly execute and file a timely request for exclusion from the Classes; (5) the
3
     legal representatives, successors or assigns of any such excluded persons; and (6)
4
5    persons whose claims against Defendants have been fully and finally adjudicated

6    and/or released. Plaintiff anticipates the need to amend the Class definitions
7
     following appropriate discovery.
8
9           54.    Numerosity: The exact size of the Classes is unknown and not

10   available to Plaintiff at this time, but it is clear that individual joinder is
11
     impracticable. On information and belief, Defendants sent autodialed text messages
12
13   to thousands of consumers who fall into the definition of the Classes. Members of

14   the Classes can be easily identified through Defendants’ records.
15
            55.    Commonality and Predominance: There are many questions of law
16
17   and fact common to the claims of Plaintiff and the Classes, and those questions

18   predominate over any questions that may affect individual members of the Classes.
19
     Common questions for the Classes includes, but are not necessarily limited to the
20
21   following:
22                 (a) whether Defendants’ conduct constitutes a violation of the TCPA;
23
                   (b) whether Defendants utilized an automatic telephone dialing system
24                     to send text messages;
25
                   (c) whether Defendants sent text messages to telephone numbers
26                     registered on the DNC;
27
                                      CLASS ACTION COMPLAINT
28                                               -19-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 20 of 27




1
                  (d) whether Defendants sent text message prior to instituting adequate
2                     internal do not call list policies and procedures;
3
                  (e) whether members of the Class are entitled to statutory and treble
4                     damages based on the willfulness of Defendant’s conduct; and
5
                  (f) whether Defendant obtained prior express written consent to
6                     contact any class members.
7
           56.    Adequate Representation: Plaintiff will fairly and adequately
8
9    represent and protect the interests of the Classes, and has retained counsel

10   competent and experienced in class actions. Plaintiff has no interests antagonistic to
11
     those of the Classes, and Defendants have no defenses unique to Plaintiff. Plaintiff
12
13   and his counsel are committed to vigorously prosecuting this action on behalf of the

14   members of the Classes, and have the financial resources to do so. Neither Plaintiff
15
     nor his counsel has any interest averse to the Classes.
16
17         57.    Appropriateness: This class action is also appropriate for certification
18   because Defendants have acted or refused to act on grounds generally applicable to
19
     the Classes and as a whole, thereby requiring the Court’s imposition of uniform
20
21   relief to ensure compatible standards of conduct toward the members of the Classes
22   and making final class-wide injunctive relief appropriate. Defendant’s business
23
     practices apply to and affect the members of the Classes uniformly, and Plaintiff’s
24
25   challenge of those practices hinges on Defendants’ conduct with respect to the
26   Classes as a whole, not on facts or law applicable only to Plaintiff. Additionally,
27
                                    CLASS ACTION COMPLAINT
28                                            -20-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 21 of 27




1
     the damages suffered by individual members of the Classes will likely be small

2    relative to the burden and expense of individual prosecution of the complex
3
     litigation necessitated by Defendants’ actions. Thus, it would be virtually
4
5    impossible for the members of the Classes to obtain effective relief from

6    Defendants’ misconduct on an individual basis. A class action provides the benefits
7
     of single adjudication, economies of scale, and comprehensive supervision by a
8
9    single court.

10                            FIRST CAUSE OF ACTION
11                        Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
12               (On Behalf of Plaintiff the Autodialed No Consent Class)
13
           58.       Plaintiff repeats and realleges paragraphs 1 through 57 of this
14
15   Complaint and incorporates them by reference.

16         59.       Defendants sent autodialed text messages to cellular telephone
17
     numbers belonging to Plaintiff and other members of the Autodialed No Consent
18

19   Class without first obtaining prior consent to send such autodialed text messages.
20         60.       By sending the unsolicited text messages to Plaintiff and the cellular
21
     telephones of members of the Autodialed No Consent Class without their prior
22
23   written express consent, and by utilizing an automatic telephone dialing system to
24   make those calls, Defendants violated 47 U.S.C. § 227(b)(1)(A)(iii) of the TCPA.
25
26
27
                                      CLASS ACTION COMPLAINT
28                                               -21-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 22 of 27




1
           61.     As a result of Defendants’ violations of 47 U.S.C. § 227(b)(1)(A)(iii),

2    Plaintiff and the other members of the Autodialed No Consent Class are each
3
     entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for
4
5    each violation of such act.

6          62.     In the event that the Court determines that Defendants’ conduct was
7
     willful or knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of
8
9    statutory damages recoverable by Plaintiff and the other members of the Autodialed

10   No Consent Class.
11
                              SECOND CAUSE OF ACTION
12                          Telephone Consumer Protection Act
13                              (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiffs and the Do Not Call Registry Class)
14
15         63.     Plaintiff repeats and realleges paragraphs 1 through 57 of this

16   Complaint and incorporates them by reference.
17
           64.     47 U.S.C. § 227(c) provides that any “person who has received more
18

19   than one telephone call within any 12-month period by or on behalf of the same
20   entity in violation of the regulations prescribed under this subsection may” bring a
21
     private action based on a violation of said regulations, which were promulgated to
22
23   protect telephone subscribers’ privacy rights to avoid receiving telephone
24   solicitations to which they object.
25
26
27
                                    CLASS ACTION COMPLAINT
28                                             -22-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 23 of 27




1
           65.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),

2    provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]
3
     residential telephone subscriber who has registered his or her telephone number on
4
5    the national do-not-call registry of persons who do not wish to receive telephone

6    solicitations that is maintained by the federal government.”
7
           66.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
8
9    be initiated, telephone solicitations to telephone subscribers such as Plaintiffs and

10   the Do Not Call Registry Class members who registered their respective telephone
11
     numbers on the National Do Not Call Registry, a listing of persons who do not wish
12
13   to receive telephone solicitations that is maintained by the federal government.

14         67.    As a result of Defendant’s conduct, Plaintiff and the Do Not Call
15
     Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are
16
17   each entitled, inter alia, to receive up to $1,500 in damages for such violations.

18                             THIRD CAUSE OF ACTION
19                         Telephone Consumer Protection Act
                               (Violations of 47 U.S.C. § 227)
20               (On Behalf of Plaintiff and the Internal Do Not Call Class)
21
           68.    Plaintiff repeats and realleges paragraphs 1 through 57 of this
22
23   Complaint and incorporates them by reference.
24         69.    Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate
25
     any call for telemarketing purposes to a residential telephone subscriber
26
27
                                     CLASS ACTION COMPLAINT
28                                             -23-
        Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 24 of 27




1    unless such person or entity has instituted procedures for maintaining a list of

2    persons who request not to receive telemarketing calls made by or on behalf of
3
     that person or entity. The procedures instituted must meet the following
4
5    minimum standards:
6             (1) Written policy. Persons or entities making calls for telemarketing
7                 purposes must have a written policy, available upon demand, for
                  maintaining a do-not-call list.
8
9
              (2) Training of personnel engaged in telemarketing. Personnel engaged in
                  any aspect of telemarketing must be informed and trained in the
10                existence and use of the do-not-call list.
11            (3) Recording, disclosure of do-not-call requests. If a person or entity
12                making a call for telemarketing purposes (or on whose behalf such a
                  call is made) receives a request from a residential telephone subscriber
13                not to receive calls from that person or entity, the person or entity must
14                record the request and place the subscriber's name, if provided, and
                  telephone number on the do-not-call list at the time the request is
15
                  made. Persons or entities making calls for telemarketing purposes (or
16                on whose behalf such calls are made) must honor a residential
                  subscriber's do-not-call request within a reasonable time from the date
17
                  such request is made. This period may not exceed thirty days from the
18                date of such request. If such requests are recorded or maintained by a
                  party other than the person or entity on whose behalf the telemarketing
19
                  call is made, the person or entity on whose behalf the telemarketing
20                call is made will be liable for any failures to honor the do-not-call
                  request. A person or entity making a call for telemarketing purposes
21
                  must obtain a consumer's prior express permission to share or forward
22                the consumer's request not to be called to a party other than the person
                  or entity on whose behalf a telemarketing call is made or an affiliated
23
                  entity.
24
              (4) Identification of sellers and telemarketers. A person or entity making a
25                call for telemarketing purposes must provide the called party with the
26                name of the individual caller, the name of the person or entity on
                  whose behalf the call is being made, and a telephone number or
27
                                   CLASS ACTION COMPLAINT
28                                            -24-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 25 of 27




1
                    address at which the person or entity may be contacted. The telephone
                    number provided may not be a 900 number or any other number for
2                   which charges exceed local or long distance transmission charges.
3                (5) Affiliated persons or entities. In the absence of a specific request by
4                    the subscriber to the contrary, a residential subscriber's do-not-call
                     request shall apply to the particular business entity making the call (or
5
                     on whose behalf a call is made), and will not apply to affiliated entities
6                    unless the consumer reasonably would expect them to be included
                     given the identification of the caller and the product being advertised.
7
8                (6) Maintenance of do-not-call lists. A person or entity making calls for
                     telemarketing purposes must maintain a record of a consumer's request
9                    not to receive further telemarketing calls. A do-not-call request must
10                   be honored for 5 years from the time the request is made.

11      47 C.F.R. § 64.1200(d).
12
           70.      Defendant or its agent sent text messages to Plaintiff and members of
13
     the Internal Do Not Call Class without implementing internal procedures for
14
15   maintaining a list of persons who request not to be called by the entity and/or by
16
     implementing procedures that do not meet the minimum requirements to allow
17
     Defendant to initiate telemarketing calls.
18

19         71.      The TCPA provides that any “person who has received more than one
20
     telephone call within any 12-month period by or on behalf of the same entity in
21
     violation of the regulations prescribed under this subsection may” bring a private
22
23   action based on a violation of said regulations, which were promulgated to protect
24
     telephone subscribers’ privacy rights to avoid receiving telephone solicitations to
25
     which they object. 47 U.S.C. § 227(c)(5).
26
27
                                      CLASS ACTION COMPLAINT
28                                               -25-
         Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 26 of 27




1
           72.    Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

2    Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call
3
     List Class are each entitled to up to $1,500 per violation.
4
5
                                   PRAYER FOR RELIEF
6

7          WHEREFORE, Plaintiff Steven Lynn, individually and on behalf of the

8    Classes, prays for the following relief:
9
           73.    An order certifying the Classes as defined above, appointing Plaintiff
10
11   Lynn as the representative of the Class, and appointing his counsel as Class

12   Counsel;
13
           74.    An award of monetary damages for Plaintiff and the Class Members;
14
15         75.    An order declaring that Defendants’ actions, as set out above, violate

16   the TCPA;
17
           76.    An injunction requiring Defendants to cease all unsolicited text
18

19   messaging activities, and otherwise protecting the interests of the Class;
20         77.    Such other and further relief that the Court deems reasonable and just.
21
                                       JURY DEMAND
22
23         Plaintiff requests a trial by jury of all claims that can be so tried.
24
25
26
27
                                     CLASS ACTION COMPLAINT
28                                              -26-
        Case 3:19-cv-05276-MMC Document 1 Filed 08/23/19 Page 27 of 27




1
                                      Respectfully Submitted,

2                                     STEVEN LYNN, individually and on behalf
3                                     of a Class of similarly situated individuals

4    Dated: June 3, 2019              By: /s/ David Ratner
5                                     David S. Ratner, Esq.
                                      David Ratner Law Firm, LLP
6                                     33 Julianne Court
7                                     Walnut Creek, CA 94595

8                                     Rachel E. Kaufman (Cal Bar no. 259353)
9                                     rachel@kaufmanpa.com
                                      KAUFMAN P.A.
10                                    400 NW 26th Street
11                                    Miami, FL 33127
                                      Telephone: (305) 469-5881
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
                               CLASS ACTION COMPLAINT
28                                      -27-
